03-H-oo35fc-cj*
                                                                                    April 28, 2015
                               Cause no.



Gayleen S. Todd                                                     Court of Appeals

Appellant                                                           3rd Judicial District

2116 Juniper Trail                                                   P.O. Box 12547

Round Rock, Texas 78664                                              Austin, Texas 78711


                                                                          / RECEIVED \
                       Motion for and Affidavit of Indigence                     APR 2 8 2015
                                                                               THIRD COURT OF APPEALS
                                                                           \       JEFFREYD.KYLE /

I, Gayleen Todd, respectfully request that the trial court furnish the complete

appellate record to me without charge.


 I verify that I am unable to pay or give security for the appellate record.

An attempt to even obtain the means to do so would create a severe

financial hardship for me.


 I ask that the court order the reporter, Karen Goh, to transcribe the

proceedings of the trial in it's entirety and provide a copy to me.


 I ask this in accordance with the Texas Rules of Appellate Procedure 20.2

for criminal cases.



   I. This is a non-case until STATE proves standing. The number that has been associated
     with this matter is 13-08168-3.
 I, Gayleen S. Todd, am unable to pay the costs of court and transcripts.

I verify that the statements made in this affidavit are true and correct.


                                   Signed this the ^"/day of/^/v/, 20/T


                                                         ~7~7
                                                         Gayleen Todd
                                                         appellant


 Sworn and subscribed this the PM day of fipr \ \ , 20 lS
 s.V WV^^YtJC                                 Name printed (Y\avu>;\\^ IWi^S
 Notary Public \jQAuftfr/Vgrjy> county, Tx.       My commission expires

         r.                                           Ku\n£ ^ 1r>\<£
              fe^   JUNE 9, 2018